ACCEPTED
                                                                                     03-15-00742-CV
                                                                                             8372453
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                              12/28/2015 10:25:24 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                         No. 03-15-00742-CV
  _______________________________________________________________
                                                          FILED IN
                                                    3rd COURT OF APPEALS
                    IN THE COURT OF APPEALS             AUSTIN, TEXAS
                FOR THE THIRD DISTRICT OF TEXAS 12/28/2015 10:25:24 AM
                            AT AUSTIN                 JEFFREY D. KYLE
                                                           Clerk
  _______________________________________________________________

                        TEXAS BOARD OF NURSING
                                Appellant,

                                     v.
                      DARLENE MORIARTY
                             Appellee.
 ________________________________________________________________

              On Appeal from the 53rd Judicial District Court
                        Of Travis County, Texas
                     Cause No. D-1-GN-14-002410
__________________________________________________________________

       OPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                       APPELLANT’S BRIEF
__________________________________________________________________

KEN PAXTON                                KARA HOLSINGER
Attorney General of Texas                 Assistant Attorney General
                                          State Bar No. 24065444
CHARLES E. ROY                            OFFICE OF THE ATTORNEY GENERAL
First Assistant Attorney General          OF TEXAS
                                          Administrative Law Division
JAMES E. DAVIS                            P.O. Box 12548, Capitol Station
Deputy Attorney General for Civil         Austin, Texas 78711-2548
Litigation                                Telephone: (512) 475-4203
                                          Facsimile: (512) 320-0167
DAVID A. TALBOT, JR.                      kara.holsinger@texasattorneygeneral.gov
Chief, Administrative Law Division
                                          COUNSEL FOR APPELLANT
         Appellant, the Texas Board of Nursing (“the Board”), respectfully asks this

Court for an extension of time to file Appellant’s Brief pursuant to Texas Rules of

Appellate Procedure 10.5(b) and 38.6(d). The Board’s brief is due January 5, 2016.

The Board respectfully requests an additional twenty-four days in which to file its

brief, making the brief due to be filed on or before January 29, 2015. This is the

Board’s first request for an extension. Appellee is opposed to this request.

         The Board respectfully requests an extension of time due holiday office

closures, a previously scheduled hearing, and a briefing deadline. The undersigned

counsel’s office is closed or operating with a “skeleton crew” on December 23-25th,

December 31st, and January 1st. Additionally, the undersigned counsel has a

hearing set for Thursday, January 7th in the Travis County District Court in James

Parker v. Texas Health and Human Services Commission, Cause No. D-1-GN-15-

001923. The undersigned also has a district court brief due on January 15, 2015 in

Alicia Engelhardt v. Texas Department of Aging and Disability Services, Cause No.

D-1-GN-12-001193. Finally, the undersigned must assist a client agency in

preparing for board meetings scheduled for January 28th and 29th. The Board

accordingly seeks an extension of time in which to prepare and file Appellant’s

Brief.

         This request is not made for purposes of delay, but to allow the undersigned

counsel time to properly prepare Appellant’s Brief, and so that justice can be done.

                                           2
      For the above reasons, the Board respectfully requests that the Court grant this

unopposed motion and extend the deadline for filing the Board’s brief up to and

including January 29, 2016.

                                       Respectfully submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                       CHARLES E. ROY
                                       First Assistant Attorney General

                                       JAMES E. DAVIS
                                       Deputy Attorney General for Civil
                                       Litigation

                                       DAVID A. TALBOT, JR.
                                       Chief, Administrative Law Division

                                       /s/ Kara Holsinger
                                       KARA HOLSINGER
                                       Assistant Attorney General
                                       State Bar No. 24065444
                                       Office of the Attorney General of Texas
                                       Administrative Law Division
                                       P.O. Box 12548, Capitol Station
                                       Austin, Texas 78711-2548
                                       Telephone: (512) 475-4203
                                       Facsimile: (512) 320-0167
                                       kara.holsinger@texasattorneygeneral.gov

                                       COUNSEL FOR APPELLANT




                                          3
                        CERTIFICATE OF CONFERENCE

      The undersigned counsel for Appellant certifies that she has conferred with

counsel for Appellee regarding the foregoing request for an extension of time, and

has been advised that Appellee opposes this request.

                                            /s/ Kara Holsinger
                                            KARA HOLSINGER



                          CERTIFICATE OF SERVICE

      A true and correct copy of the foregoing was served via e-serve and e-mail on

this the 28th day of December, 2015 to the following:

Elizabeth L. Higginbotham, RN, JD
State Bar No. 00787694
1100 NW Loop 410, Suite 700
San Antonio, Texas 78213
Telephone: (210) 366-8871
Facsimile: (866) 250-4443
lizh@texasnurse-law.com

Attorney for Appellee
                                      /s/ Kara Holsinger
                                      KARA HOLSINGER
                                      Assistant Attorney General




                                        4